           Case 2:21-cv-00130-JCM-VCF Document 1 Filed 01/25/21 Page 1 of 5



     ROBERT K. PHILLIPS, ESQ.
 1
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
 3   PHILLIPS, SPALLAS & ANGSTADT LLC
     504 South Ninth Street
 4   Las Vegas, Nevada 89101
     (702) 938-1510
 5
     (702) 938-1511 (Fax)
 6   rphillips@psalaw.net
     mwessel@psalaw.net
 7
     Attorneys for Defendant
 8   Walmart Inc.
 9
                                     UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11
      DAVONTAE SIMS,                                        Case No.:
12
                              Plaintiff,                    [District Court, Clark County Case No.: A-20-
13    v.                                                    825812-C, Dept. No.: XVIII]
14    WALMART INC., a foreign corporation, d/b/a
      WALMART #1559; DOES I through 10,                     DEFENDANT WALMART INC.’S
15    inclusive; ROE CORPORATIONS 11 through                PETITION FOR REMOVAL OF CIVIL
      20, inclusive; and ABC LIMITED LIABILITY              ACTION
16    COMPANIES 21 through 30, inclusive,
17                                                          [JURY DEMAND]
                             Defendants.
18

19             COMES NOW, Petitioner WALMART INC. (hereinafter “Petitioner”), by and through its
20   counsel of record, the law offices of PHILLIPS, SPALLAS & ANGSTADT, LLC, and hereby submits
21   the following memorandum in support of its Petition for Removal of Jurisdiction to Federal Court:
22                                                     I.
23             Petitioner WALMART INC. is currently the only true named Defendant in the above-captioned
24   action.
25                                                    II.
26             The above-entitled action was commenced by Plaintiff DEVONTAE SIMS (hereinafter
27   “Plaintiff”) on December 4, 2020 in the Eighth Judicial District in and for Clark County, District of
28   Nevada. Said case is currently pending in that court. Plaintiff served his Summons on Petitioner on


                                                      -1-
           Case 2:21-cv-00130-JCM-VCF Document 1 Filed 01/25/21 Page 2 of 5



 1   December 4, 2020. True and correct copies of Plaintiff’s operative Complaint and Summons are
 2   attached hereto as Exhibits “A” and “B,” respectively. After Petitioner filed a timely Answer, Plaintiff
 3   filed his Petition for Exemption from Arbitration on January 13, 2021. A true and correct copy of
 4   Plaintiff’s Petition for Exemption (hereinafter “Petition”) is attached hereto as Exhibit “C.”
 5          Plaintiff’s January 13, 2021 Petition is the “first paper” received by Petitioner from which
 6   removability may clearly be ascertained that the amount in controversy in this action exceeds
 7   $75,000.00. In his Petition, Plaintiff claims he has incurred $86,671.00 in past medical specials from
 8   his September 29, 2019, incident. See Exh. C at 3:5-7. Plaintiff then indicates immediately after his
 9   alleged past damages that his future medical specials are pending indicating he is seeking the same. Id.
10   at 3:1-2. Plaintiff has further asserted pain and suffering and that he is seeking attorney fees in relation
11   to this matter. See Exh. “A.”
12          Based on his past medical specials alone, Plaintiff’s damages clearly exceed the $75,000.00
13   federal threshold. As such, there is no dispute that 28 U.S.C. §1446(b)’s $75,000 amount in controversy
14   requirement is met.
15                                                       III.
16          This Petition is timely filed pursuant to 28 U.S.C. § 1446(b).
17                                                       IV.
18          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. §1332(a) and
19   is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. § 1441(a).
20                                                       V.
21          Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this
22   action was commenced, a citizen of the State of Nevada.
23                                                       VI.
24          Petitioner is, and was, at the time this action was commenced, a Delaware corporation with its
25   principal place of business in the State of Arkansas. As such, Petitioner is a citizen of the State of
26   Delaware and citizen of the State of Arkansas.
27   ...
28   ...


                                                      -2-
          Case 2:21-cv-00130-JCM-VCF Document 1 Filed 01/25/21 Page 3 of 5



 1                                                     VII.
 2          The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred
 3   after slipping at Walmart Store No. 1559 located at 201 N. Nellis Blvd., Las Vegas, Nevada (Clark
 4   County).
 5                                                     VIII.
 6          A copy of Petitioner’s Petition for Removal of Civil Action, seeking removal of the above-
 7   entitled action to the United States District Court, District of Nevada, together with a copy of the
 8   Summons and Plaintiff’s Complaint, have been deposited with the Deputy Clerk in the County Clerk’s
 9   office for the Eighth Judicial District Court in and for Clark County, Nevada.
10                                                      IX.
11          True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled
12   action are filed herewith.
13                                                      X.
14          This Petition is filed with the Court within thirty (30) days after Petitioner was served with
15   Plaintiff’s Petition for Exemption from Arbitration. Plaintiff’s Petition was the “first paper” that put
16   Petitioner on notice that Plaintiff’s claimed damages clearly exceed the $75,000 federal diversity
17   jurisdiction threshold. (Exh. C at 3:5-7). Given the amount of his past medical specials ($86,761.00),
18   and the fact Plaintiff is claiming multiple other forms of relief and attorneys’ fees, Plaintiff’s damages
19   clearly total over $75,000. Therefore, Plaintiff’s anticipated damages meets 28 U.S.C. §1332(b)’s
20   amount in controversy requirement. See 28 U.S.C. §1332(a) (2015); see also Crum v. Circus Circus
21   Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (reversing dismissal for lack of jurisdiction, relying, in
22   part, on estimated future medical expenses to determine that the amount in controversy exceeded the
23   jurisdictional amount); see also Luckett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999)
24   (holding that it was facially apparent from plaintiff’s Complaint that claims exceeded $75,000.00 where
25   plaintiff alleged property damage, travel expenses, an emergency ambulance trip, a six-day hospital
26   stay, pain and suffering, humiliation and a temporary inability to do housework); see also White v. FCI
27   USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding that it was facially apparent that plaintiff’s
28   wrongful termination exceeded $75,000.00 based on the lengthy list of compensatory and punitive


                                                     -3-
          Case 2:21-cv-00130-JCM-VCF Document 1 Filed 01/25/21 Page 4 of 5



 1   damages combined with a claim for attorney fees in her Complaint).
 2          As such, it is wholly reasonable that these cumulative claims for damages and diversity of the
 3   parties meet the requisite requirements set forth by 28 U.S.C. §1441(b) and 28 U.S.C. §1332.
 4                                                 PRAYER
 5          WHEREFORE, Defendant prays that the above-entitled action be removed from the Eighth
 6   Judicial District Court in and for Clark County, Nevada, to this Court.
 7

 8                         DATED this 25th day of January, 2021.

 9
                                                  PHILLIPS, SPALLAS & ANGSTADT LLC
10

11                                                /s/ Megan E. Wessel

12                                                ROBERT K. PHILLIPS, ESQ.
                                                  Nevada Bar No. 11441
13                                                MEGAN E. WESSEL, ESQ.
                                                  Nevada Bar No. 14131
14
                                                  504 South Ninth Street
15                                                Las Vegas, Nevada 89101

16                                                Attorneys for Defendant
                                                  Walmart Inc.
17

18

19

20

21

22

23

24

25

26
27

28


                                                    -4-
          Case 2:21-cv-00130-JCM-VCF Document 1 Filed 01/25/21 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on the 25th day of January, 2021, I served a true and correct copy of the
 3   foregoing, DEFENDANT WALMART INC.’S PETITION FOR REMOVAL OF CIVIL
 4   ACTION, as follows:
 5             By facsimile addressed to the following counsel of record, at the address listed below:
 6             By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
 7   upon which first class postage was prepaid in Las Vegas, Nevada;
 8             By Hand Delivery (ROC); and/or
 9             By Electronic Filing/Service Notification to:
10

11              ATTORNEY OF RECORD                            TELEPHONE/FAX                    PARTY
      MICHAEL C. KANE, ESQ.                                Phone 702-776-3333                  Plaintiff
12    Nevada Bar No. 10096                                 Fax 702-505-9787
      BRADLEY J. MYERS, ESQ.
13    Nevada Bar No. 8857
      THE702FIRM
14    400 South 7th Street, #400
      Las Vegas, Nevada 89101
15
                                              /s/ Clarissa Reyes
16
                        An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
17

18

19

20

21

22

23

24

25

26
27

28


                                                   -5-
